Citation Nr: 9929999	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-37 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an increased rating for a right wrist 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1955 to November 
1959.  

In May 1997, the veteran testified in Washington, D.C. before 
the undersigned member of the Board.  By decision of the 
Board in July 1997, it was determined that additional 
evidence submitted since a July 1988 Board decision relative 
to the issue of entitlement to service connection for a 
respiratory disorder to include asthmatic bronchitis tended 
to establish that a chronic respiratory disability was 
related to complaints noted in service.  As a result, the 
claim of service connection for a respiratory disability was 
reopened.  

Thereafter, this issue was remanded to the RO in July 1997 to 
afford the veteran a VA respiratory examination to include an 
opinion regarding the etiology of the veteran's respiratory 
disability.  That development has been completed and this 
issue is now ready for appellate adjudication.

By rating decision in March 1999, a 10 percent evaluation was 
assigned for the service connected right wrist disability; 
accordingly, the issue of whether a rating in excess of 10 
percent for right wrist disability is warranted remains on 
appeal.  

The Board also notes that the issues of entitlement to 
service connection for a heart disorder and whether a rating 
in excess of 10 percent is warranted for residuals of right 
wrist disability will be addressed in the remand which 
follows this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the claim of 
entitlement to service connection for a respiratory 
disability has been obtained by the RO.

2.  The veteran currently suffers from bronchitis that was 
first manifested during service.


CONCLUSION OF LAW

Bronchitis was incurred during service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that his lungs 
were clinically evaluated as normal on the November 1955 
enlistment examination.  In March 1956 and November 1958, the 
veteran was treated for colds.  In March 1959, he was first 
treated for flu syndrome as an outpatient, then he was 
hospitalized for this disability.  X-rays of the chest were 
negative.  In June 1959, the veteran was treated for 
complaints (to include a sore throat, headaches, and a 
productive cough) that were associated with an upper 
respiratory infection.  The veteran was treated for mild flu 
syndrome in November 1959.  

On the October 1959 separation examination, the veteran 
reported a medical history of chronic or frequent colds, 
sinusitis and shortness of breath after exercise.  On 
clinical examination, the lungs were normal.  

On private medical examinations, the lungs were clear in 
September 1968 and on several subsequent examinations in the 
1970s, to include in April 1973.  There was a reference to 
treatment for sinusitis in 1973.  

On VA examination in March 1980, there were no respiratory 
complaints.  The lungs were clear to auscultation and 
percussion.  No rales or rhonchi were noted.  

A March to April 1981 report from Tazewell Community Hospital 
shows that the veteran complained of a cough and chest pain.  
He had been treated for over one week as an outpatient, but 
his condition had not improved with medication.  There was no 
history of serious illness, but the veteran reported 
occasional chest pain.  Physical examination was consistent 
with a diagnosis of asthmatic bronchitis.  

VA outpatient records from May 1986 reflect a history of 
sweating, dizziness, and shortness of breath of 2 to 3 weeks 
duration after surgery for hemorrhoids.  There was occasional 
chest discomfort.  The provisional diagnosis was dyspnea of 
questionable etiology.  Pulmonary ventilation perfusion 
imaging was interpreted as normal.  

On VA pulmonary function testing in July 1986, complaints of 
exertional dyspnea were reported as far back as on an Air 
Force physical in 1959.  Testing showed mild to moderate 
restriction with minimal decrease in diffusion capacity.  In 
August 1986, the veteran complained of shortness of breath 
when eating.  

A November 1986 statement from Eduardo Plagata, M.D., 
indicates that the veteran had been treated since 1976 for 
various medical complaints to include upper respiratory 
infections, colds, flu-like syndrome and sinus bronchitis.  

The veteran testified in September 1987 that he first noticed 
breathing problems, to include shortness of breath after 
exercise during service, and that he continued to have 
problems following service.

Received in September 1987 were multiple statements from 
family members and a long-term friend of the veteran.  These 
statements indicate that the veteran started having breathing 
problems in the service and that symptoms had persisted and 
worsened since service.

VA outpatient records from the late 1980s through the mid-
1990s show treatment for disabilities to include respiratory 
disability.

A September 1994 statement from Robert Miller, M.D., 
indicates that the examiner had evaluated the veteran in 1991 
and September 1994 for chronic obstructive pulmonary disease.  
On examination, the veteran was extremely short of breath.  
He had some problems with allergies and sinus disease as 
well.  

The veteran testified at a September 1994 RO hearing and at a 
May 1997 hearing at the Board that he suffered from 
respiratory disability that had started in service and had 
grown progressively worse thereafter.

Dr. Miller indicated in a May 1997 statement that he had 
treated the veteran for quite some time.  On review of his 
chart, it appeared that the veteran had been discharged from 
service with a diagnosis of shortness of breath and possible 
chronic obstructive pulmonary disease.  It further appeared 
that the veteran had problems with this condition since 
service.  

In a May 1997 statement, Antonio Peralta, M.D., opined that 
the veteran had been suffering from asthmatic bronchitis 
manifested by shortness of breath which was aggravated by 
slight exertion as far back as 1959.  

Dr. Miller indicated in an April 1998 statement that the 
veteran had been treated for a sinus infection in August 1991 
and in September 1994 for bronchitis and chronic obstructive 
pulmonary disease.  He was referred to a pulmonologist.  

A July 1989 decision of the Social Security Administration 
(SSA) shows that the veteran filed a disability claim in 
January 1987 for disabilities to include shortness of breath.  
It was determined that the veteran was entitled to disability 
benefits starting in January 1987.

On VA respiratory examination in November 1998, a history of 
chronic productive cough was noted.  Reportedly, this problem 
had developed in service and symptoms had grown progressively 
worse through the years.  The veteran denied having a history 
of asthma although he did have some wheezing spells.  Walking 
10 feet would cause tremendous shortness of breath, coughing 
and sputum expectoration.  During examination, the veteran 
had episodic coughing with expectoration of clear to whitish 
discharge.  Inspiration and expiration were even, with no 
wheezing, rales or crackles.  Chest x-rays showed no active 
disease.  Pulmonary function testing was interpreted as 
showing minimal if any restriction, and sub-optimal 
performance was noted.  The respiratory examiner noted that 
this testing was essentially normal but flow volume rate was 
poor.  It was suspected that this was secondary to coughing 
and/or a lack of adequate cooperation.  The assessments 
included a history of sputum expectoration that was 
consistent with chronic bronchitis and upper airway 
irritation accentuated by the veteran's history of 
hypochondria; no evidence of chronic obstructive pulmonary 
disease or asthma; and obesity and inactivity that might 
contribute to sensations of dyspnea, weakness, and an 
inability to tolerate much activity.  

An addendum to the report of VA respiratory examination in 
February 1999 shows that the veteran's claims folder had been 
reviewed.  It was opined that it was at least as likely as 
not that the presentation of chronic secretion was service 
connected.  However, his chronic expectoration was quite 
atypical and the examiner questioned the diagnosis of chronic 
bronchitis.   

Dr. Miller indicated in a June 1999 statement that the 
veteran had originally presented in 1991 with shortness of 
breath and chronic obstructive lung disease.  Several reports 
from various sources had been received dating back to 1959.  
It was opined that there was absolutely no doubt that the 
veteran's shortness of breath dated back to his time in the 
service.  The shortness of breath had continued to grow 
worse, which lead to the veteran having more difficulty with 
his breathing.
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  With chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The Board previously found the veteran's claim of service 
connection for bronchitis to be well grounded, and remanded 
the claim for further development.  The case has now returned 
to the Board, and the Board is now satisfied that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a) insofar as this claim is 
concerned.

The service medical records show that the veteran was treated 
for colds, flu, a productive cough and upper respiratory 
infections during service.  On the October 1959 separation 
examination, he reported a history of chronic or frequent 
colds and shortness of breath after exercise.  Postservice 
medical records show continuing treatment for disabilities to 
include flu, upper respiratory infections and bronchitis.  
The veteran has testified at a number of hearings to include 
a May 1997 hearing at the Board.  He has consistently stated 
that he has suffered from a chronic and progressively 
worsening respiratory disability since service.  This 
testimony is corroborated by multiple statements from family 
members and a friend, received in September 1987, and 
collectively indicating that the veteran was first noticed to 
be experiencing breathing problems in service and that his 
respiratory problems continued after service.   

In addition, there are several medical opinions of record 
which further illuminate the etiology of the veteran's 
respiratory disability.  Dr. Peralta opined in May 1997 that 
the veteran had suffered from asthmatic bronchitis as 
manifested by shortness of breath as far back as in 1959.  In 
June 1999, Dr. Miller indicated that a review of medical 
records showed that there was absolutely no doubt that 
veteran suffered from shortness of breath dating back to 
service which had continued to grow worse through the years.  
Finally, although a VA examiner questioned the diagnosis of 
chronic bronchitis in February 1999, it was opined that it 
was at least as likely as not that the presentation of 
chronic secretion was service connected.  The Board therefore 
finds that the evidence supports the veteran's claim of 
service connection for chronic bronchitis.  It is further 
noted that although the evidence shows that at times the 
veteran has suffered from a number of different respiratory 
problems, bronchitis is the only chronic lung disability that 
has been documented to exist throughout the medical records.


ORDER

Service connection for bronchitis is granted.

REMAND

The veteran contends that the RO erred by failing to grant an 
evaluation in excess of 10 percent for right wrist disability 
and service connection for a heart disorder. 

Both of these issues were previously remanded by the Board to 
the RO in July 1997; unfortunately, all requested development 
has not been completed.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand was necessary due to the 
RO's failure to follow the directives in the Board's remand.  
It was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  

With regard to the claim of entitlement to service connection 
for a heart disorder, it was previously established (See July 
1997 Board decision and the introduction in the decision 
above)that a well grounded claim has been presented.  It must 
still be determined, however, whether there is adequate 
evidence of a nexus between current disability and service.

With regard to the claim for a rating in excess of 10 percent 
for the right wrist, the veteran has testified that he 
suffers from painful and stiff motion of the wrist, with 
numbness, swelling and tingling.  It was requested in the 
July 1997 remand that the veteran be afforded a VA neurology 
examination to address the etiology of these symptoms.  This 
essential development has not been accomplished.  On the 
other hand, the Board notes that the November 1998 VA 
orthopedic examination is adequate for rating purposes and 
thus another orthopedic examination is not necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for right 
wrist and heart disabilities since 
service, then obtain from the identified 
sources copies of all pertinent records 
that are not already in the claims 
folder. 

2.  The veteran should be afforded a VA 
neurology examination to determine the 
current nature and severity of 
neurological symptoms and to determine 
whether any such symptoms are 
attributable to the service connected 
right wrist disability.  An 
electromyogram should be conducted if 
indicated.  The veteran should be advised 
of the importance of appearing for the 
scheduled examinations and the 
consequences of a failure to do so.  The 
claims folder must be available to the 
examiner for review in conjunction with 
the examination, and all disability 
should be evaluated in relation to its 
history.  The examiner should record all 
complaints and clinical findings 
pertaining to disability of the right 
wrist, to include whether there is 
evidence of nerve damage.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
neurological manifestations of the right 
wrist and hand to include swelling, 
numbness, tingling, and weakness of grip 
are related to the veteran's service 
connected right wrist disability.  In 
answering this question, the standard of 
proof highlighted above must be utilized.  
All factors upon which the medical 
opinion is based must be set forth for 
the record.

3.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature and etiology of his cardiovascular 
disability.  Based on a review of the 
claims folder and the current 
examination, the cardiology examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any current cardiology disability is 
etiologically related to the veteran's 
military service.  In answering this 
question, the standard of proof 
highlighted above must be utilized.  All 
factors upon which the medical opinion is 
based must be set forth for the record.   

4.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If any examination is 
inadequate for any reason, the RO should 
return the examination report for 
completion/correction.

5.  The RO should then review the 
veteran's remaining claims.  If either 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (to include the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination).  If the veteran fails to 
appear for a scheduled examination, the 
RO should associate with the claims 
folder verification of the date for which 
the examination was scheduled and the 
address to which notification was sent.  
The RO should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no further 
action until he is notified, but he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to ensure due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







